Case 2:19-cv-12368-LVP-RSW ECF No. 38, PageID.455 Filed 11/23/20 Page 1 of 13




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION

 LARRY FLORES, individually and on
 behalf of all others similarly situated,

               Plaintiff,
                                                         Case No. 19-cv-12368
 v.                                                      Honorable Linda V. Parker


 VILLAGE FORD, INC.,

            Defendant.
 ________________________________/

                 ORDER GRANTING FINAL APPROVAL
          OF CLASS ACTION SETTLEMENT & FINAL JUDGMENT

        On July 8, 2020, this Court granted preliminary approval to the proposed class

 action settlement set forth in the Settlement Agreement and Release (the “Settlement

 Agreement”) between Plaintiff Larry Flores (“Plaintiff”), on behalf of himself and all

 members of the Settlement Class, and Defendant Village Ford, Inc. (“Defendant”)

 (collectively, the “Parties”). The Court also provisionally certified the Settlement Class

 for settlement purposes, approved the procedure for giving Class Notice to the

 members of the Settlement Class for settlement purposes, and set the final approval

 hearing to take place on November 18, 2020. The Court finds that the Class Notice in

 the form approved by the Court in its preliminary approval order was given in the

                                             1
Case 2:19-cv-12368-LVP-RSW ECF No. 38, PageID.456 Filed 11/23/20 Page 2 of 13




 manner ordered by the Court, constitutes the best practicable notice, and was fair,

 reasonable, and adequate.

       On November 18, 2020, the Court held a fully noticed Final Approval Hearing

 to consider: (1) whether the terms and conditions of the Settlement Agreement were

 fair, reasonable, and adequate; (2) whether a judgment should be entered dismissing

 Plaintiff’s Complaint on the merits and with prejudice in favor of Defendant and

 against all persons or entities who are Settlement Class Members herein who have not

 requested exclusion from the Settlement Class; and (3) whether and in what amount to

 award Attorneys’ Fees and Expenses to Class Counsel for the Settlement Class and

 whether and in what amount to award a Service Award to the Named Plaintiff.

       NOW, THEREFORE, IT IS HEREBY ORDERED THAT

       1.     The Court has personal jurisdiction over the parties and the Settlement

 Class Members, venue is proper, and the Court has subject matter jurisdiction to

 approve the Settlement Agreement, including all exhibits thereto, and to enter this

 Final Approval Order. Without affecting the finality of this Final Approval Order, this

 Court hereby retains jurisdiction as to all matters relating to administration,

 consummation, enforcement, and interpretation of the Settlement Agreement and of

 this Final Approval Order, and for any other purpose.




                                           2
Case 2:19-cv-12368-LVP-RSW ECF No. 38, PageID.457 Filed 11/23/20 Page 3 of 13




        2.     The Settlement Agreement was negotiated at arm’s length by

 experienced counsel who were fully informed of the facts and circumstances of this

 litigation (the “Action”) and of the strengths and weaknesses of their respective

 positions. The Settlement Agreement was reached after the Parties engaged in

 mediation and extensive settlement discussions and after the exchange of formal

 information, including information about the size and scope of the Settlement Class.

 Counsel for the Parties were therefore well positioned to evaluate the benefits of the

 Settlement Agreement, taking into account the expense, risk, and uncertainty of

 protracted litigation.

        3.     The Court finds that the prerequisites for a class action under Fed. R. Civ.

 P. 23 have been satisfied for settlement purposes in that: (a) the number of Settlement

 Class Members is so numerous that joinder of all members thereof is impracticable;

 (b) there are questions of law and fact common to the Settlement Class; (c) the claims

 of the Named Plaintiff are typical of the claims of the Settlement Class -he seeks to

 represent; (d) Named Plaintiff has and will continue to fairly and adequately represent

 the interests of the Settlement Class for purposes of entering into the Settlement

 Agreement; (e) the questions of law and fact common to the Settlement Class Members

 predominate over any questions affecting any individual Settlement Class Member; (f)




                                             3
Case 2:19-cv-12368-LVP-RSW ECF No. 38, PageID.458 Filed 11/23/20 Page 4 of 13




 the Settlement Class is ascertainable; and (g) a class action is superior to the other

 available methods for the fair and efficient adjudication of the controversy.

          4.    Pursuant to Fed. R. Civ. P. 23, this Court hereby finally certifies the

 Settlement Class, as identified in the Settlement Agreement.

          5.    The Court finally appoints Scott A. Edelsberg of Edelsberg Law, P.A.;

 Andrew J. Shamis of Shamis and Gentile, P.A.; Ignacio Hiraldo of IJH Law, Michael

 Eisenband of Eisenband Law, P.A, and Manuel S. Hiraldo of Hiraldo P.A. as Class

 Counsel for the Settlement Class.

          6.    The Court finally designates Named Plaintiff Larry Flores as the Class

 Representative.

          7.    The Court makes the following findings on notice to the Settlement

 Class:

          (a)   The Court finds that the distribution of the Class Notice, as provided for

 in the Settlement Agreement, (i) constituted the best practicable notice under the

 circumstances to Settlement Class Members, (ii) constituted notice that was reasonably

 calculated, under the circumstances, to apprise Settlement Class Members of, among

 other things, the pendency of the Action, the nature and terms of the proposed

 Settlement, their right to object or to exclude themselves from the proposed Settlement,

 and their right to appear at the Final Approval Hearing, (iii) was reasonable and

                                             4
Case 2:19-cv-12368-LVP-RSW ECF No. 38, PageID.459 Filed 11/23/20 Page 5 of 13




 constituted due, adequate, and sufficient notice to all persons entitled to be provided

 with notice, and (iv) complied fully with the requirements of Fed. R. Civ. P. 23, the

 United States Constitution, the Rules of this Court, and any other applicable law.

        (b)    The Court finds that the Class Notice and methodology set forth in the

 Settlement Agreement, the Preliminary Approval Order, and this Final Approval Order

 (i) constitute the most effective and practicable notice of the Final Approval Order, the

 relief available to Settlement Class Members pursuant to the Final Approval Order,

 and applicable time periods; (ii) constitute due, adequate, and sufficient notice for all

 other purposes to all Settlement Class Members; and (iii) comply fully with the

 requirements of Fed. R. Civ. P. 23, the United States Constitution, the Rules of this

 Court, and any other applicable law.

        8.     The Settlement Agreement is finally approved in all respects as fair,

 reasonable and adequate pursuant to Fed. R. Civ. P. 23(e). The terms and provisions

 of the Settlement Agreement, including all exhibits thereto, have been entered into in

 good faith and are hereby fully and finally approved as fair, reasonable, and adequate

 as to, and in the best interests of, each of the Parties and the Settlement Class Members.

        9.     The Parties are hereby directed to implement the Settlement Agreement

 according to its terms and provisions. The Administrator is directed to provide Claim




                                             5
Case 2:19-cv-12368-LVP-RSW ECF No. 38, PageID.460 Filed 11/23/20 Page 6 of 13




 Settlement Payments to those Settlement Class Members who submit valid, timely,

 and complete Claims.

       10.    Pursuant to Fed. R. Civ. P. 23, the Court hereby awards Class Counsel

 for the Settlement Class Attorneys' Fees in the amount of $367,500.00, representing

 35% of the Settlement Fund, and Expenses in the amount of $15,491.79. The Court

 has considered Plaintiffs’ Motion and finds that the requested fees and costs are

 reasonable under the percentage of the fund and multi-factor test used to evaluate fee

 awards in the Sixth Circuit. See Ramey v. Cincinnati Enquirer, Inc., 508 F.2d. 1188,

 1196 (6th Cir. 1974); Bowling v. Pfizer, Inc., 102 F.3d 777, 780 (6th Cir. 1996). The

 award of attorneys’ fees and costs to Class Counsel shall be paid from the Settlement

 Fund within the time period and manner set forth in the Settlement Agreement.

       11.    The Court finds the award of fees and costs are reasonable as (a) Class

 Counsel achieved a favorable result for the Class by obtaining Defendant’s agreement

 to make significant funds available to Settlement Class Members, subject to

 submission of valid claims by eligible Settlement Class Members; (b) Class Counsel

 devoted substantial effort to pre- and post-filing investigation, legal analysis, and

 litigation; (c) Class Counsel prosecuted the Settlement Class’s claims on a contingent

 fee basis, investing significant time and accumulating costs with no guarantee that they

 would receive compensation for their services or recover their expenses; (d) Class

                                            6
Case 2:19-cv-12368-LVP-RSW ECF No. 38, PageID.461 Filed 11/23/20 Page 7 of 13




 Counsel employed their knowledge of and experience with class action litigation in

 achieving a valuable settlement for the Settlement Class, in spite of Defendant’s

 possible legal defenses and its experienced and capable counsel; (e) Class Counsel

 have standard contingent fee agreements with Plaintiff, who has reviewed the

 Settlement Agreement and been informed of Class Counsel’s fee request and has

 approved; and (f) the Notice informed Settlement Class Members of the amount and

 nature of Class Counsel’s fee and cost request under the Settlement Agreement, Class

 Counsel filed and posted their Petition in time for Settlement Class Members to make

 a meaningful decision on whether to object to the Class Counsels’ fee request, zero

 Settlement Class Member(s) objected, and only one Settlement Class Member opted-

 out. That Settlement Class Member’s opt-out is attached hereto as Exhibit A. In

 addition, the Court has applied the factors articulated in Smillie v. Park Chem. Co., 710

 F.2d 271, 275 (6th Cir. 1983), to confirm the reasonableness of fees and costs

 requested.

       12.    The Court further awards a Service Award in the amount of $5,000.00 to

 Named Plaintiff Larry Flores, payable pursuant to the terms of the Settlement

 Agreement.

       13.    Upon entry of this Final Approval Order, all members of the Class who

 did not validly and timely submit Requests for Exclusion in the manner provided in

                                            7
Case 2:19-cv-12368-LVP-RSW ECF No. 38, PageID.462 Filed 11/23/20 Page 8 of 13




 the Agreement shall, by operation of this Final Approval Order, have fully, finally and

 forever released, relinquished and discharged Defendant and the Released Parties from

 the Released Claims as set forth in the Settlement Agreement.

        14.    Furthermore, all members of the Class who did not validly and timely

 submit Requests for Exclusion in the manner provided in the Agreement are hereby

 permanently barred and enjoined from filing, commencing, prosecuting, maintaining,

 intervening in, participating in, conducting or continuing, either directly or in any other

 capacity, either individually or as a class, any action or proceeding in any court,

 agency, arbitration, tribunal or jurisdiction, asserting any claims released pursuant to

 the Settlement Agreement, or seeking an award of fees and costs of any kind or nature

 whatsoever and pursuant to any authority or theory whatsoever, relating to or arising

 from the Action or that could have been brought in the Action and/or as a result of or

 in addition to those provided by the Settlement Agreement.

        15.    The terms of the Settlement Agreement and of this Final Approval Order,

 including all exhibits thereto, shall be forever binding on, and shall have res judicata

 and preclusive effect in all pending and future lawsuit maintained by Plaintiff and all

 other Settlement Class Members, as well as their heirs, executors and administrators,

 successors, and assigns.




                                             8
Case 2:19-cv-12368-LVP-RSW ECF No. 38, PageID.463 Filed 11/23/20 Page 9 of 13




       16.    The Releases, which are set forth in Section V of the Settlement

 Agreement, are expressly incorporated herein in all respects and are effective as of the

 date of this Final Approval Order; and the Released Parties (as that term is defined in

 the Settlement Agreement) are forever released, relinquished, and discharged by the

 Releasing Persons (as that term is defined in the Settlement Agreement) from all

 Released Claims (as that term is defined in the Settlement Agreement).

       (a)    The Settlement Agreement and Releases do not affect the rights of

 Settlement Class Members who validly and timely submitted a Request for Exclusion

 from the Settlement.

       (b)    The administration and consummation of the Settlement as embodied in

 the Settlement Agreement shall be under the authority of the Court. The Court shall

 retain jurisdiction to protect, preserve, and implement the Settlement Agreement,

 including, but not limited to, enforcement of the Releases. The Court expressly retains

 jurisdiction in order to enter such further orders as may be necessary or appropriate in

 administering and implementing the terms and provisions of the Settlement

 Agreement.

       (c)    The Settlement Agreement shall be the exclusive remedy for any and all

 Settlement Class Members, except those who have properly requested exclusion




                                            9
Case 2:19-cv-12368-LVP-RSW ECF No. 38, PageID.464 Filed 11/23/20 Page 10 of 13




  (opted out), and the Released Parties shall not be subject to liability or expense for any

  of the Released Claims to any Settlement Class Member(s).

         (d)    The Releases shall not preclude any action to enforce the terms of the

  Settlement Agreement, including participation in any of the processes detailed therein.

  The Releases set forth herein and in the Settlement Agreement are not intended to

  include the release of any rights or duties of the Settling Parties arising out of the

  Settlement Agreement, including the express warranties and covenants contained

  therein.

         17.    Plaintiff and all Settlement Class Members who did not timely exclude

  themselves from the Settlement Class are, from this day forward, hereby permanently

  barred and enjoined from directly or indirectly: (i) asserting any Released Claims in

  any action or proceeding; (ii) filing, commencing, prosecuting, intervening in, or

  participating in (as class members or otherwise), any lawsuit based on or relating to

  any the Released Claims or the facts and circumstances relating thereto; or (iii)

  organizing any Settlement Class Members into a separate class for purposes of

  pursuing as a purported class action any lawsuit (including by seeking to amend a

  pending complaint to include class allegations, or seeking class certification in a

  pending action) based on or relating to any of the Released Claims.




                                             10
Case 2:19-cv-12368-LVP-RSW ECF No. 38, PageID.465 Filed 11/23/20 Page 11 of 13




        18.    Neither the Settlement Agreement, nor any of its terms and provisions,

  nor any of the negotiations or proceedings connected with it, nor any of the documents

  or statements referred to therein, nor this Final Approval Order, nor any of its terms

  and provisions, shall be:

        (a)    offered by any person or received against Defendant or any Released

  Party as evidence of, or construed as or deemed to be evidence of, any presumption,

  concession, or admission by Defendant of the truth of the facts alleged by any person,

  the validity of any claim that has been or could have been asserted in the Action or in

  any other litigation or judicial or administrative proceeding, the deficiency of any

  defense that has been or could have been asserted in the Action or in any litigation, or

  of any liability, negligence, fault, or wrongdoing by Defendant or any Released Party;

        (b)    offered by any person or received against Defendant or any Released

  Party as evidence of a presumption, concession, or admission of any fault or violation

  of any law by Defendant or any Released Party; or

        (c)    offered by any person or received against Defendant or any Released

  Party as evidence of a presumption, concession, or admission with respect to any

  liability, negligence, fault, or wrongdoing in any civil, criminal, or administrative

  action or proceeding.




                                            11
Case 2:19-cv-12368-LVP-RSW ECF No. 38, PageID.466 Filed 11/23/20 Page 12 of 13




         19.    This Final Approval Order and the Settlement Agreement (including the

  Exhibits thereto) may be filed in any action against or by any Released Party (as that

  term is defined herein and the Settlement Agreement) to support a defense of res

  judicata, collateral estoppel, release, good faith settlement, judgment bar or reduction,

  or any theory of claim preclusion or issue preclusion or similar defense or

  counterclaim.

         20.    Without further order of the Court, the Settling Parties may agree to

  reasonable necessary extensions of time to carry out any of the provisions of the

  Settlement Agreement.

         21.    In the event that the Effective Date does not occur, this Final Approval

  Order shall automatically be rendered null and void and shall be vacated and, in such

  event, all orders entered and releases delivered in connection herewith shall be null and

  void. In the event that the Effective Date does not occur, the Settlement Agreement

  shall become null and void and be of no further force and effect, neither the Settlement

  Agreement nor the Court’s Orders, including this Order, shall be used or referred to

  for any purpose whatsoever, and the Parties shall retain, without prejudice, any and all

  objections, arguments, and defenses with respect to class certification, including the

  right to argue that no class should be certified for any purpose, and with respect to any

  claims or allegations in this Action.

                                             12
Case 2:19-cv-12368-LVP-RSW ECF No. 38, PageID.467 Filed 11/23/20 Page 13 of 13




        22.    This Action, including all individual claims and class claims presented

  herein, is hereby DISMISSED on the merits and WITH PREJUDICE against

  Plaintiff and all other Settlement Class Members, without fees or costs to any party

  except as otherwise provided herein.

        This case is CLOSED, and all pending motions are DENIED AS MOOT.

        IT IS SO ORDERED.
                                                 s/ Linda V. Parker
                                                 LINDA V. PARKER
                                                 U.S. DISTRICT JUDGE

   Dated: November 23, 2020




                                          13
